Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 1 of 14 Page ID #:293




                EXHIBIT Y
  Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 2 of 14 Page ID #:294




                               Instructions for Use:
                              Pushtronex® System for
                               Repatha® (ri-PAth-a)
                                  (evolocumab)
                  Single-Use On-Body Infusor and Prefilled Cartridge
                                    Guide to parts
                                    Prefilled Cartridge

                               White plunger              Cartridge top (Do not rotate)



    Cartridge bottom

             Medicine                                             Cartridge label


                                    On-Body Infusor
Front view
                           Skin      Status    Start button
                         adhesive     light    (Do not press until ready to inject)



      Cartridge door
       (Do not close
   without cartridge)
                                                                   Medicine window

                                                                   Pull tabs




Back view                       Needle cover     Adhesive paper



              Battery                                     Needle inside
                Strip                                     (under cover)


         Left pull tab                                    Right pull tab

Important: Needle is inside.




                                                                                          Page 1
     Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 3 of 14 Page ID #:295




                                       Important

Before you use the on-body infusor and prefilled cartridge for use with
Repatha (evolocumab), read this important information:
 ● It is important that you do not try to give yourself the injection unless you have
   received training from your healthcare provider.
 ● Children who are 13 to 17 years of age should use the on-body infusor and prefilled
   cartridge under adult supervision, as instructed by the healthcare provider.
Storing your on-body infusor and prefilled cartridge
 ●   Keep the on-body infusor and prefilled cartridge in the original carton to protect
     from light or physical damage.
 ●   The on-body infusor and prefilled cartridge must be kept in the refrigerator 36°F to
     46°F (2°C to 8°C).
 ●   For your injection, take your on-body infusor and prefilled cartridge out of the
     refrigerator and let them sit at room temperature for at least 45 minutes before you
     inject.
 ●   After you remove the on-body infusor and prefilled cartridge from the refrigerator,
     they should be kept at room temperature at 68°F to 77°F (20°C to 25°C) in the
     original carton and must be used within 30 days.
 ●   Do not store the on-body infusor and prefilled cartridge in temperatures above
     77°F (25°C) such as in your vehicle’s glove box or trunk. Do not freeze.

Using your on-body infusor and prefilled cartridge
 ● Do not shake the on-body infusor or prefilled cartridge.

 ●   Do not remove the on-body infusor and prefilled cartridge from the box or clear
     tray until you are ready to inject.
 ●   Do not touch the start button until you place the loaded on-body infusor and
     prefilled cartridge onto your skin and are ready to inject.
 ●   After you insert the cartridge into the on-body infusor, make sure you give your
     injection within 5 minutes. Waiting longer than 5 minutes can dry out the medicine.
 ●   You can only press the start button 1 time. If an error occurs, the on-body infusor
     cannot be used.
 ●   Do not use the on-body infusor and prefilled cartridge if either has been dropped
     onto a hard surface. Part of the on-body infusor and prefilled cartridge may be
     broken even if you cannot see the break. Use a new on-body infusor and prefilled
     cartridge.
 ●   Do not reuse the on-body infusor and prefilled cartridge. The on-body infusor and
     prefilled cartridge are for single-use only.
 ●   Do not let the on-body infusor get wet from water or any other liquids. It contains
     electronics that should not get wet.




                                                                                          Page 2
     Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 4 of 14 Page ID #:296




 ●   The single-use on-body infusor for subcutaneous injection is made to only be used
     with the prefilled cartridge.
 ●   Moderate physical activities can be done during the injection process, such as
     walking, reaching and bending.
 ●   Do not use the on-body infusor and prefilled cartridge after the expiration date on
     the carton.
 ●   The on-body infusor and prefilled cartridge are not made with natural rubber latex.
A healthcare provider who knows how to use the on-body infusor should be able to
answer your questions. For more information, call 1-844-REPATHA (1-844-737-2842) or
visit www.REPATHA.com.

Keep the on-body infusor and prefilled cartridge out of the reach of children.



                                  Step 1: Prepare
      Remove the on-body infusor and prefilled cartridge carton from the refrigerator.
      Wait at least 45 minutes before injecting for the on-body infusor and prefilled
1A
      cartridge in the carton to naturally reach room temperature.

           Do not try to warm the prefilled cartridge by using a heat source such as
            hot water or a microwave.
In any above cases, use a new on-body infusor and prefilled cartridge and call
1-844-REPATHA (1-844-737-2842) or visit www.REPATHA.com.
      Open the carton and peel away the white paper cover. Remove the plastic cover
1B
      from the clear tray.


                 Clear tray                               On-body infusor

                                                          Plastic cover
                   Prefilled
                  cartridge




Leave the on-body infusor and prefilled cartridge in the clear tray until you are ready to
inject.
  ● Do not touch the start button until the on-body infusor is on the skin and you are
      ready to inject.
  ● Do not use if the white paper cover is missing or damaged.




                                                                                        Page 3
     Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 5 of 14 Page ID #:297




      Gather all materials needed for your injection and then wash your hands well with
1C
      soap and water.
On a clean, well-lit work surface, place the:
     ● Clear tray containing the on-body infusor and prefilled cartridge
     ● Alcohol wipes
     ● Cotton ball or gauze pad
     ● Adhesive bandage
     ● Sharps disposal container




      To securely attach the on-body infusor, prepare and clean an injection site that is
1D    less likely to have body hair, or you can trim the area. Use a firm and flat skin
      surface.

You can use:
  ● Your thigh                                                       Upper arm
  ● Stomach area (abdomen), except for
    a two-inch area right around your                                Stomach area
    navel                                                            (abdomen)
  ● Outer area of upper arm (only if
    someone else is giving the injection)                            Thigh



Clean your injection site with an alcohol wipe. Let your skin dry.
●   Do not touch this area again before injecting.
●   Do not inject into areas where the skin is tender, bruised, red or hard. Avoid
    injecting into areas with wrinkles, skin folds, scars, stretch marks, moles and
    excessive hair.


Important: To attach the on-body infusor securely, it is important to use a firm
and flat skin surface.




                                                                                       Page 4
     Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 6 of 14 Page ID #:298




                                   Step 2: Get ready
      Open the on-body infusor by swinging the cartridge door to the right. Then, leave
2A
      the door open. Do not close the cartridge door before the cartridge is loaded.

If you accidently close the cartridge door,
press on the left side of the door to release
the door latch.

If you are still unable to open the door, call
1-844-REPATHA (1-844-737-2842) or visit
www.REPATHA.com.

Do not press the start button until you are
ready to inject.


2B Inspect the cartridge.


     Cartridge                              White Cartridge Expiration date    Cartridge top
     bottom             Medicine          plunger   label                     (Do not rotate)




Check the expiration date: do not use if this date has passed.
Make sure the medicine in the cartridge is clear and colorless to slightly yellow.
 ● Do not use if the medicine is cloudy or discolored or contains flakes or particles.
 ● Do not use if any part of the cartridge looks cracked or broken.
 ● Do not use if pieces of the cartridge are missing or not securely attached.
In any above cases, use a new on-body infusor and prefilled cartridge and call
1-844-REPATHA (1-844-737-2842) or visit www.REPATHA.com.




                                                                                                Page 5
     Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 7 of 14 Page ID #:299




2C    Clean the cartridge bottom.




                                           Grab Here
With 1 hand, hold the cartridge barrel and clean the cartridge bottom with an alcohol
wipe.
  ●    Do not remove or rotate the cartridge top or bottom.
  ●    Do not touch the bottom of the cartridge after cleaning with alcohol wipe.
        Load the cleaned cartridge into the on-body infusor and firmly press on the top
        until it is secured in place. Make sure that you give your injection within 5
2D
        minutes after loading the cartridge. Do not insert the cartridge more than 5
        minutes before injection. This can dry out the medicine.




                                                                        Inject within
                                                                          5 minutes
                                                                        after loading
Load                                   Press                            the cartridge
cartridge                              down
straight                               firmly
                                                                           5 minutes




Insert the cartridge bottom first.
  ●     Do not touch the start button until you have placed the loaded on-body infusor
        on your skin.




                                                                                        Page 6
     Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 8 of 14 Page ID #:300




        Swing the door to the left. Then, squeeze firmly until it snaps shut. Apply enough
2E      pressure when closing the door and make sure there is a “snap” before going to
        the next step.
                     Squeeze
                      Tight




                         “snap”




Make sure the cartridge fits securely in the on-body infusor before you close the door.
  ●   Do not close the door if the cartridge is missing or not fully inserted.
  ●   Do not touch the start button until you have placed the loaded on-body infusor
      on your skin.
Important: After you load the on-body infusor, go to the next step right away.



                                   Step 3: Inject
     Peel away both green pull tabs to show the adhesive. The on-body infusor is on
3A
     when the blue status light flashes.
                                          Right pull tab




Left pull tab

                                   Skin adhesive




                                                                                      Page 7
   Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 9 of 14 Page ID #:301




You must remove both green pull tabs to turn the loaded on-body infusor on. You will
hear beeping and see a flashing blue status light.
  ● Do not pull the skin adhesive backing off the on-body infusor.
  ●    Do not touch the skin adhesive.
  ●    Do not touch the start button until you have placed the loaded on-body infusor
       on your skin.
  ●    Do not touch the needle cover area.
  ●    Do not place the loaded on-body infusor on your body if the red status light
       flashes continuously.
  ●    Do not fold the skin adhesive over onto itself.
     Choose your on-body infusor injection site. Only use the outer arm if someone else
3B
     is giving the injection.
Stomach area placement                          Thigh placement

                                         or




Stretch method for stomach                      Do not stretch for thigh
Important: Adjust your body posture to avoid skin folds and bulges.

   When the blue light flashes, the on-body infusor is ready. Keep the stretch
3C (stomach area method only). Hold the loaded on-body infusor with the blue light
   visible, and place it on your skin. You may hear beeps.

Stomach area placement                   Thigh placement



                                  or




The loaded on-body infusor will lay flat on your body. Make sure all of the adhesive is
attached to your skin. Run a finger around the adhesive edges to secure it.
Make sure clothing does not get in the way of the loaded on-body infusor, and you can
see the blue light at all times.
 ● Do not move the loaded on-body infusor after it has been placed onto your skin.




                                                                                     Page 8
     Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 10 of 14 Page ID #:302




         Firmly press and release the start button. A flashing green light and a click
3D
         signals the injection has started.




         You may hear a pumping sound.
         You may feel a pinch.
         Make sure you see a green, flashing status light.
         You may hear beeps that mean your injection has started.

Important: If medication leaks from the on-body infusor, call 1-844-REPATHA
(1-844-737-2842) or visit www.REPATHA.com.
         The injection takes about nine minutes to finish. The status light turns solid
3E
         green, and the device beeps, when done.




It is okay to hear a pumping sound start and stop during
injection.


Injection is finished when:
     The status light changes to solid green.
     You hear several beeps.
     The plunger fills medicine window all the way.




                                                                                          Page 9
     Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 11 of 14 Page ID #:303




                                      Step 4: Finish
      When the injection is done, grab the skin adhesive to carefully peel the on-body
4A    infusor off skin. After removal, check the medicine window. The green light should
      now be off.
                                    Used plunger filling medicine window




Check to see that the used plunger fills the medicine window all the way, and the green
solid light turns off, letting you know all medicine has been injected. If the plunger did
not fill the window, call 1-844-REPATHA (1-844-737-2842) or visit www.REPATHA.com.
 ● The used on-body infusor will beep when removed from your skin.
 ● It is normal to see a few drops of fluid on your skin after you remove the used
     on-body infusor.
4B    Throw away the used on-body infusor in a sharps container.

    The on-body infusor contains batteries, electronics, and a
     needle.
    Put the used on-body infusor in a FDA-cleared sharps disposal
     container right away after use. Do not throw away (dispose of)
     the on-body infusor in your household trash.
    If you do not have a FDA-cleared sharps disposal container, you
     may use a household container that is:
        o   made of a heavy-duty plastic,
        o   can be closed with a tight-fitting, puncture-resistant lid,
            without sharps being able to come out,
        o   upright and stable during use,
        o   leak-resistant, and
        o   properly labeled to warn of hazardous waste inside the
            container.
    When your sharps disposal container is almost full, you will need
     to follow your community guidelines for the right way to dispose




                                                                                      Page 10
     Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 12 of 14 Page ID #:304




     of your sharps disposal container. There may be state or local
     laws about how you should throw away used needles and
     syringes. For more information about safe sharps disposal, and
     for specific information about sharps disposal in the state that
     you live in, go to the FDA’s website at:
     http://www.fda.gov/safesharpsdisposal.

    Do not dispose of your used sharps disposal container in your
     household trash unless your community guidelines permit this.
     Do not recycle your used sharps disposal container.

    Do not recycle the on-body infusor or sharps disposal container
     or throw them into household trash.

Important: Always keep the sharps disposal container out of the
reach of children.
4C    Check the injection site.
If there is blood, press a cotton ball or gauze pad on your injection site. Do not rub the
injection site. Apply an adhesive bandage if needed.

                                   Troubleshooting
What do I do if the loaded on-body infusor status light continuously flashes red and I
hear beeps?




Stop using the loaded on-body infusor. If the on-body infusor is attached to your body,
carefully remove it. Call 1-844-REPATHA (1-844-737-2842) or visit www.REPATHA.com.




                                                                                      Page 11
    Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 13 of 14 Page ID #:305




                         Commonly Asked Questions
 What if I hear the on-body infusor beep and see a red blinking light when it is
 on my body?
   This means that an error has happened. When this happens, the injection will stop by
   itself. Remove the on-body infusor from your body by slowly and carefully peeling it
   off of your skin, call 1-844-REPATHA (1-844-737-2842) or visit www.REPATHA.com.
 What should I do if the on-body infusor comes off my body during the
 injection?
   Though unlikely, if the on-body infusor comes off during the injection, the on-body
   infusor will make a beeping sound, you will see the blinking red light, and the
   on-body infusor will stop. The loaded on-body infusor can no longer be used, and do
   not reapply to your body. Call 1-844-REPATHA (1-844-737-2842) or visit
   www.REPATHA.com.
 What if I push the start button before I place the on-body infusor on my skin?
   If you have removed the adhesive backing and pressed the start button, the on-body
   infusor will make a beeping sound and you will see the blinking red light. The on-body
   infusor will stop. Stop using the on-body infusor, call 1-844-REPATHA
   (1-844-737-2842) or visit www.REPATHA.com.
 What if the on-body infusor does not beep and the blue status light does not
 blink when I remove the pull tabs?
   Check to see if both green pull tabs have been fully removed from the on-body
   infusor, including the adhesive paper over the battery strip and needle cover. If both
   green pull tabs have been fully removed and the on-body infusor still does not turn
   on, use a new on-body infusor and prefilled cartridge. Call 1-844-REPATHA
   (1-844-737-2842) or visit www.REPATHA.com.
 What if I push the start button and nothing happens?
   Remove the on-body infusor by slowly and carefully peeling it away from your skin.
   Do not reapply the same on-body infusor that you have already placed on your skin.
   Call 1-844-REPATHA (1-844-737-2842) or visit www.REPATHA.com.
 What if I cannot open the cartridge door to insert the cartridge?
   To open the on-body infusor door, press on the left side of the door to release the
   door latch. If you are still unable to open the door, call 1-844-REPATHA
   (1-844-737-2842) or visit www.REPATHA.com.

This Instructions for Use has been approved by the U.S. Food and Drug Administration.




                                                                                     Page 12
   Case 2:21-cv-01816 Document 1-25 Filed 02/26/21 Page 14 of 14 Page ID #:306




Manufactured by:
Amgen Inc.
One Amgen Center Drive
Thousand Oaks, CA 91320-1799
© 2015-2017, 2019 Amgen Inc.
All rights reserved.
<part number> Revised: 04/2019 v5

U.S. License Number 1080

Additional environmental conditions

Relative humidity range is 15% to 85%.

Altitude range is -984 feet to 11483 feet (-300 meters to 3500 meters).

During injection, keep the on-body infusor a minimum of 4 inches (10 cm) away from
other electronics such as cellular phones.

Warning: Do not modify the device.

On-body infusor operating temperature range is 59°F to 104°F (15°C to 40°C).

www.devicepatents.com.


                                       SYMBOL TABLE




 Do not re-use      Serial number         Type BF      Do not use if          On-Body
                                        Applied Part   packaging is           Infusor
                                                        damaged              containing
                                                                          420 mg/3.5 mL
                                                                           (120 mg/mL)




 Sterilized using       Refer to         Lot number     Keep dry            Open here
 ethylene oxide     Instructions for
                          Use




                                                                                   Page 13
